  Case 20-30706          Doc 29      Filed 08/21/20 Entered 08/21/20 12:43:23                  Desc Main
                                       Document     Page 1 of 1


                             UNITED STATES BANKRUPTCY COURT
                        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                    CHARLOTTE DIVISION

 IN RE:                                                   )   Bankruptcy Case No. 20-30706
                                                          )   Chapter 7
 PERFECT FIT INDUSTRIES, LLC,                             )
                                                          )
                                   Debtor.                )

                       NOTICE OF HEARING (HEARING SCHEDULED)

         The undersigned has filed a Motion for Authority to Sell Inventory, Trademarks and Certain
Personal Property Free and Clear of Liens, Claims, Encumbrances, and Other Interests. The Motion is
on file with the Bankruptcy Court for inspection by any interested party.

       Your rights may be affected. You should read these papers carefully and discuss them
with your attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you
may wish to consult one.)

        If you do not want the Court to allow the motion or if you want the Court to consider your
views on the motion then prior to the hearing, you or your attorney must:

       File with the Court a written request for a hearing, or if the Court requires a written response,
an answer, explaining your position at: Clerk of Bankruptcy Court, 401 West Trade Street, Charlotte,
North Carolina 28202.

        If you mail your response to the Court for filing, you must mail it early enough so the Court
will receive it on or before the date stated above. You must also mail a copy to:

     John W. Taylor, Trustee                                  Shelley K. Abel
     4600 Park Road, Ste 420                                  Bankruptcy Administrator
     Charlotte, NC 28209                                      402 W. Trade Street, Suite 200
                                                              Charlotte, NC 28202

         Attend the hearing scheduled to be held on August 31, 2020 at 11:00 a.m. at the U.S.
Bankruptcy Court, Charles R. Jonas Federal Building, 401 West Trade Street, Charlotte, North
Carolina, 28202. DUE TO COVID-19, THE HEARING WILL BE CONDUCTED VIA
ZOOM.GOV VIDEO CONFERENCE ONLY. All parties in interest who desire to participate in
the hearing are required to receive training from the Court to participate. Upon request, the Trustee will
provide the appropriate contact information of the Court for the training.

        Take any other steps required to oppose a motion or objection under local rule or court order.

         If you or your attorney do not take these steps, the Court may decide that you do not oppose
the relief sought in the motion or objection and may enter an order granting that relief.

        Dated: August 21, 2020
                                          /s/ John W. Taylor
                                          John W. Taylor, Bar No. 21378
                                          Attorney for Trustee
                                          4600 Park Road, Suite 420
                                          Charlotte, NC 28209; (704) 540-3622
